Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 6, 2017

                                    No. 04-16-00782-CV

                            IN THE INTEREST OF C.R-A.A.,

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15189A
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
        Appellant’s request for supplementation of the record is granted. A transcript of the
proceedings on August 11, 2016 has been filed, but no exhibits were filed. We order court
reporter Kelly M. Grossman to file a supplemental record containing the exhibits offered and
admitted at the August 11, 2016 proceedings in this case. The supplemental record is due
January 16, 2017.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court